          Case 1:18-cv-04601-VEC Document 53 Filed 11/20/19 Page 1 of 2
                                          U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street



MEMO ENDORSED
                                                      New York, New York 10007


                                                      November 20, 2019

 By ECF and Hand Delivery
                                                        USDC SDNY
                                                        DOCUMENT
 Honorable Valerie E. Caproni
                                                        ELECTRONICALLY FILED
 United States District Judge
                                                        DOC #:
 Thurgood Marshall United States Courthouse
                                                        DATE FILED: 11/20/2019
 40 Foley Square
 New York, NY 10007

        Re:     Natural Resources Defense Council, Inc., et al. v. U.S. Department of the Interior,
                et al., 18 Civ. 4596 (VEC), consolidated with National Audubon Society, et al. v.
                U.S. Department of the Interior, et al., 18 Civ. 4601 (VEC), and State of New
                York, et al. v. U.S. Department of the Interior, et al., 18 Civ. 8084 (VEC)

 Dear Judge Caproni:

        This Office represents defendants U.S. Department of the Interior (“DOI”), U.S. Fish and
 Wildlife Service, and Daniel Jorjani, in his official capacity (“Defendants”), in the three
 consolidated actions referenced above. Pursuant to the Court’s November 18, 2019 order, see
 Dkt. No. 62, and instructions from chambers staff, enclosed is a CD-ROM which contains the
 administrative record of the DOI concerning (1) Opinion M-37050, The Migratory Bird Treaty
 Act Does Not Prohibit Incidental Take, dated December 22, 2017; and (2) the Memorandum
 from the Principal Deputy Director of the Fish and Wildlife Service to the Service Directorate,
 with the subject “Guidance on the recent M-Opinion affecting the Migratory Bird Treaty Act,”
 dated April 11, 2018. If the Court would also like to have a copy of the administrative record in
 hard copy format, Defendants can provide a copy upon request.

         Also enclosed is the DOI’s certification of the administrative record, which attaches an
 index of all of the Bates-numbered pages included in the administrative record, as well as an
 index of various documents that are readily available on Westlaw or Lexis—including cases,
 statutes, regulations, Federal Register documents, law review articles, and easily-searchable
 legislative history—which are part of the administrative record, but which are not included on
 the CD-ROM and are not part of the Bates-numbered record.

         In light of the volume of material contained in the administrative record, Defendants
 respectfully request that the Court endorse this letter allowing Defendants leave to file the
 administrative record with the Clerk of the Court in hard copy format and via CD-ROM.
         Case 1:18-cv-04601-VEC Document 53 Filed 11/20/19 Page 2 of 2
                                                                                        Page 2


       We thank the Court for its consideration of and attention to these matters.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                                 By: /s/ Andrew E. Krause
                                                     ANDREW E. KRAUSE
                                                     Assistant United States Attorney
                                                     Telephone: 212-637-2769
                                                     E-mail: andrew.krause@usdoj.gov

Enclosures

cc (without enclosures):
    All counsel of record via ECF only        Application GRANTED.

                                              SO ORDERED.


                                                                          11/20/2019
                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
